DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the limitations “applying a flux solution to a surface of the absorber layer, wherein the flux solution comprises a chloride compound, and a Group V element; heat treating the absorber layer with the flux solution; and introducing a P-

	Claim 20 contains the limitations “applying a flux solution to a surface of the absorber layer, wherein the flux solution comprises CdCl2, and wherein the flux solution comprises a Group I element, a Group V element, or both; heat treating the absorber layer with the flux solution; and introducing a P-type dopant into the absorber layer”. It is unclear if the P-type dopant required in claim 20 is the Group I element and/or the Group V element in the flux solution or if the P-type dopant is required in addition to the Group I element and/or the Group V element in the flux solution. Further, it is unclear if the step of introducing a P-type dopant is a separate step from the step of applying the flux solution or if the P-type dopant can be introduced in the step of applying the flux solution. Appropriate clarification is required. 

	Claims 2-19 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof.

	Claims 2-11 and 15 further list chloride compounds and materials included in the flux solution that act as p-type dopants in II-VI materials. It is unclear if the materials 
	
Claim 19 contains the limitation “the P-type dopant is applied to a surface of the absorber layer prior to a heat treatment”. It is unclear if the heat treatment required in claim 19 is the same or different from the heat treatment set forth in claim 1. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 1-4, 6, 8-10, 12-15 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruehrwein (US 3.218,203) in view of Woods et al. (US 2009/0020149).

Regarding claim 1, Ruehrwein discloses a method for forming an absorber layer of a photovoltaic cell (Figure 3 and column 9 lines 1-34) comprising: depositing the absorber layer, wherein the absorber layer comprises a mixture of CdTe and CdSe (Figure 3 and column 9 lines 1-34) and introducing a P-type dopant into the absorber layer (column 6 lines 46-75 and column 7 lines 1-18). 

Ruehrwein further discloses introducing a Group I or Group V p-type dopant into the absorber layer (column 6 lines 46-75) and discloses that the dopant can be introduced in any manner known in the art including by diffusion of the dopant into the layer during a heat treatment (column 7 lines 1-18), but Ruehrwein does not explicitly disclose the steps of applying a flux solution to a surface of the absorber layer, wherein 
Woods discloses a method for forming an absorber layer of a photovoltaic cell (abstract) comprising:
depositing a II-VI absorber layer (see forming absorber layer in [55] and [58] and claim 85), applying a flux solution to a surface of the absorber layer, wherein the flux solution comprises CdCl2 and a chloride compound, and wherein the chloride compound comprises a Group I element, a Group V element, or both ([13], [78]-[79] and [110]-[112]); and heat treating the absorber layer with the flux solution ([13], [79]-[80] and [110]-[112]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to add the steps of applying a flux solution to a surface of the absorber layer, wherein the flux solution comprises a chloride compound, and a Group V element; and heat treating the absorber layer with the flux solution to the method of Ruehrwein, as taught by Woods, in order to improve the electronic and optical properties of the absorber layer (Woods, [125]-[126]). 

Regarding claim 2, modified Ruehrwein discloses all of the claim limitations as set forth above. Modified Ruehrwein additionally discloses that the chloride compound comprises copper (Cu) (Woods, [79]).



Regarding claim 6, modified Ruehrwein discloses all of the claim limitations as set forth above. Modified Ruehrwein additionally discloses that flux solution comprises a Group I element (Woods, [79]).

Regarding claims 8-10, modified Ruehrwein discloses all of the claim limitations as set forth above. Modified Ruehrwein further discloses that the flux solution comprises phosphorus (P), arsenic (As) or antimony (Sb) (Ruehrwein, column 6 lines 56-75).

Regarding claim 12, modified Ruehrwein discloses all of the claim limitations as set forth above. Modified Ruehrwein additionally discloses that the absorber layer comprises a mixture of CdTe and CdSe (Ruehrwein, Figure 3, column 9 lines 1-34).

Regarding claim 13, modified Ruehrwein discloses all of the claim limitations as set forth above. Modified Ruehrwein additionally discloses that the absorber layer comprises a mixture of CdTe and ZnTe (Ruehrwein, column 5 lines 60-75).

However, the routine experimental modification of modified Ruehrwein done in order to ascertain the desired conductivity type, carrier concentration and resistivity of the absorber layer fails to render applicant's claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize concentration of the p-type dopant in the absorber layer of modified Ruehrwein and would have been motivated to do so in order to obtain the desired conductivity type, carrier concentration and resistivity.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.

Regarding claim 15, modified Ruehrwein discloses all of the claim limitations as set forth above. Modified Ruehrwein additionally discloses that the chloride compound comprises a Group I element (Woods, [79]).



Regarding claim 19, modified Ruehrwein discloses all of the claim limitations as set forth above. Modified Ruehrwein additionally discloses that the P-type dopant is applied to a surface of the absorber layer prior to a heat treatment (Woods, [79]-[80]).

Regarding claim 20, Ruehrwein discloses a method for forming an absorber layer of a photovoltaic cell (Figure 3 and column 9 lines 1-34) comprising: depositing the absorber layer, wherein the absorber layer comprises a mixture of CdTe and CdSe (Figure 3 and column 9 lines 1-34) and introducing a P-type dopant into the absorber layer (column 6 lines 46-75 and column 7 lines 1-18). 

Ruehrwein further discloses introducing a Group I or Group V p-type dopant into the absorber layer (column 6 lines 46-75) and discloses that the dopant can be introduced in any manner known in the art including by diffusion of the dopant into the layer during a heat treatment (column 7 lines 1-18), but Ruehrwein does not explicitly disclose the steps of applying a flux solution to a surface of the absorber layer, wherein the flux solution comprises CdCl2, and wherein the flux solution comprises a Group I element, a Group V element, or both; and heat treating the absorber layer with the flux solution.


depositing a II-VI absorber layer (see forming absorber layer in [55] and [58] and claim 85), applying a flux solution to a surface of the absorber layer, wherein the flux solution comprises CdCl2 and a chloride compound, and wherein the chloride compound comprises a Group I element, a Group V element, or both ([13], [79] and [110]-[112], the absorber layer is coated with a flux solution including CdCl2 and a chloride compound of a Group I element.); and heat treating the absorber layer with the flux solution ([13], [79]-[80] and [110]-[112]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to add the steps of applying a flux solution to a surface of the absorber layer, wherein the flux solution comprises CdCl2, and wherein the flux solution comprises a Group I element, a Group V element, or both; and heat treating the absorber layer with the flux solution to the method of Ruehrwein, as taught by Woods, in order to improve the electronic and optical properties of the absorber layer (Woods, [125]-[126]). 

Ruehrwein additionally discloses that the desired conductivity type, carrier concentration and resistivity can be controlled by controlling the concentration of dopant atoms in the absorber layer (column 6 lines 50-75 and column 7 lines 18-51), but modified Ruehrwein does not disclose that a concentration of the P-type dopant in the absorber layer is between 0.5 ppma to 500 ppma.
In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize concentration of the p-type dopant in the absorber layer of modified Ruehrwein and would have been motivated to do so in order to obtain the desired conductivity type, carrier concentration and resistivity.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.

Claims 5, 7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruehrwein (US 3.218,203) in view of Woods et al. (US 2009/0020149), as applied to claim 1 above, in further view of Basol et al. (US 4,950,615).

Regarding claim 5, modified Ruehrwein discloses all of the claim limitations as set forth above. Ruehrwein additionally discloses that the dopant materials can be an element or compound of any of the Group I materials including copper, silver or gold or any of the Group V materials including phosphorus, arsenic and antimony (column 6 lines 56-75) and Woods discloses that the chloride compound can be a chloride of a Group I element such as copper ([79]), but modified Ruehrwein does not explicitly 
Basol discloses that p-type dopants for Group lIB-VIA compounds are Cu, Ag, Au, N, P, As, Sb, Bi and the alkali metals (column 2 lines 51-62).  
	It would have been obvious to one having ordinary skill in the art at the time of the invention to replace the p-type dopants in the chloride compound in the flux solution of modified Ruehrwein with an alkali metal such as lithium (Li), sodium (Na), potassium (K), rubidium (Rb), or cesium (Cs), as taught by Basol, because it would amount to the simple substitution of one p-type dopant material for another to obtain predictable results. 

Regarding claims 7 and 11, modified Ruehrwein discloses all of the claim limitations as set forth above. Ruehrwein additionally discloses that the dopant materials can be any of the Group V materials including phosphorus, arsenic and antimony (column 6 lines 56-75), but modified Ruehrwein does not explicitly disclose that the flux solution comprises nitrogen (N) and the flux solution comprises bismuth (Bi).
Basol discloses that p-type dopants for Group lIB-VIA compounds are Cu, Ag, Au, N, P, As, Sb and Bi (column 2 lines 51-62). 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to replace the p-type dopants in the flux solution of modified Ruehrwein with nitrogen or bismuth, as taught by Basol, because it would amount to the simple substitution of one p-type dopant material for another to obtain predictable results. 
 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruehrwein (US 3.218,203) in view of Woods et al. (US 2009/0020149), as applied to claim 1 above, in further view of Maltby et al. (US 2005/0257824).

	Regarding claim 16, modified Ruehrwein discloses all of the claim limitations as set forth above. Ruehrwein does not disclose depositing a top layer over the semiconductor absorber layer, wherein the top layer comprises a metal nitride, and wherein the metal nitride includes at least one of: aluminum, molybdenum, chromium, cobalt, nickel, titanium, or tungsten.
Maltby discloses a method of making photovoltaic device in Figure 1 comprising a front substrate (210) ([16]), a front transparent conductive layer (220) ([16]), a semiconductor absorber layer (250) than can comprise a mixture of CdTe and CdSe ([15] and [17]), and depositing a top layer (240) over the semiconductor absorber layer (250), wherein the top layer (240) comprises a metal nitride, and wherein the metal nitride, includes at least one of: aluminum, molybdenum, chromium, cobalt, nickel, titanium, or tungsten (see AlN, [17]).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to add the step of depositing a top layer over the semiconductor absorber layer in the method of modified Ruehrwein, wherein the top layer comprises a metal nitride, and wherein the metal nitride, includes at least one of: aluminum, molybdenum, chromium, cobalt, nickel, titanium, or tungsten, as taught by Maltby, because the top metal nitride layer acts as a window layer for the absorber layer (Maltby, [17]) and one . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,319,873. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,319,873 contain all of the limitations of instant claims 1-15 and 17-20. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,319,873 in view of Maltby et al. (US 2005/0257824). 
Claims 1-20 of U.S. Patent No. 10,319,873 contain all of the limitations of instant claim 16 except the step of depositing a top layer over the semiconductor absorber layer, wherein the top layer comprises a metal nitride, and wherein the metal 
Maltby discloses a method of making photovoltaic device in Figure 1 comprising a front substrate (210) ([16]), a front transparent conductive layer (220) ([16]), a semiconductor absorber layer (250) than can comprise a mixture of CdTe and CdSe ([15] and [17]), and depositing a top layer (240) over the semiconductor absorber layer (250), wherein the top layer (240) comprises a metal nitride, and wherein the metal nitride, includes at least one of: aluminum, molybdenum, chromium, cobalt, nickel, titanium, or tungsten (see AlN, [17]).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to add the step of depositing a top layer over the semiconductor absorber layer to the method of claims 1-20 of U.S. Patent No. 10,319,873, wherein the top layer comprises a metal nitride, and wherein the metal nitride, includes at least one of: aluminum, molybdenum, chromium, cobalt, nickel, titanium, or tungsten, as taught by Maltby, because the top metal nitride layer acts as a window layer for the absorber layer (Maltby, [17]) and one having ordinary skill in the art at the time of the invention would have a reasonable expectation of success when doing so. 


Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726